ICJ_034_Interhandel_CHE_USA_1958-06-26_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 26 JUIN 1958

1958

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERHANDEL CASE

(SWITZERLAND v. UNITED STATES OF AMERICA)

ORDER OF JUNE 26th, 1958
La présente ordonnance doit être citée comme suit :

« Affaire de l Interhandel,
Ordonnance du 26 juin 1958: C.I.]. Recueil 1958, p. 31.»

This Order should be cited as follows:

“Interhandel Case,
Order of June 26th, 1958: I.C.J. Reports 1958, p. 31.”

 

Ne de vente: 188
Sales number

 

 

 
32

COUR INTERNATIONALE DE JUSTICE

1958
Le 26 juin
Rôle général

mw #4 ANNÉE 1958

26 juin 1958

AFFAIRE DE L’'INTERHANDEL

(SUISSE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Le Président de la Cour Internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 62 du Règlement de la Cour;

Vu l'ordonnance du 24 octobre 1957 en l'affaire de l’Interhandel,
fixant les délais pour le dépôt du mémoire et du contre-mémoire
(ou des exceptions préliminaires) et réservant la suite de la procé-
dure;

Vu l'ordonnance du 15 janvier 1958, par laquelle, sur demande
conjointe des Parties formulée par lettres des agents datées l’une
et l’autre du 10 janvier 1958, la date d’expiration des délais pour
le dépôt du mémoire et du contre-mémoire (ou des exceptions
préliminaires) a été reportée au 1 avril et au 16 juin respective-
ment, la suite de la procédure restant réservée;

Considérant que, dans le premier de ces délais, le Gouvernement
de la Confédération suisse a déposé son mémoire et que, dans le
second, le Gouvernement des États-Unis d'Amérique a déposé un
document énonçant certaines exceptions préliminaires à la compé-
tence de la Cour;

Considérant qu'en conséquence, en vertu des dispositions de
l’article 62, paragraphe 3, du Règlement de la Cour, la procédure sur
le fond est suspendue et qu’il échet de fixer un délai dans lequel la

4
32 INTERHANDEL (ORDONNANCE DU 26 VI 58)

Partie adverse pourra présenter un exposé écrit contenant ses
observations et conclusions sur lesdites exceptions préliminaires;

Considérant que, dans leurs lettres du 10 janvier 1958, à la suite
desquelles a été rendue l’ordonnance du 15 janvier 1958, les agents
des Parties avaient l’un et l’autre fait mention du 1° août comme
date d'expiration du délai pour le dépôt de cette pièce;

Considérant toutefois que, par lettre du 18 juin 1958, dont copie
a été transmise le Ig juin à l’agent du Gouvernement des Etats-
Unis d'Amérique, agent du Gouvernement de la Confédération
suisse a demandé que soit fixée la date du 1° octobre 1958;

Considérant que, pour fonder sa demande, il invoque qu'il a été
convenu entre les agents qu'ils se consulteraient afin d’aboutir à un
accord sur ce délai, accord qui a été établi par un échange de
lettres du 7 février 1958 pour la Suisse et du 25 février 1958 pour
Vacceptation des Etats-Unis d’Amérique, lettres dont il transmet
la copie au Greffe; qu'il invoque également la complexité des ques-
tions soulevées dans les exceptions préliminaires, ainsi que le
caractère nouveau pris par l’une de ces exceptions;

Considérant que, par lettre du 25 juin 1958, le chargé d'affaires
ad interim des États-Unis d'Amérique aux Pays-Bas a fait savoir
que son gouvernement avait donné son accord à la demande de
l'agent du Gouvernement de la Confédération suisse;

Fixe au 22 septembre 1958 la date d’expiration du délai dans
lequel le Gouvernement de la Confédération suisse pourra déposer
un exposé écrit contenant ses observations et conclusions sur les
exceptions préliminaires soulevées par le Gouvernement des Etats-
Unis d'Amérique.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-six juin mil neuf cent cin-
quante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement de la Confédération suisse et au Gouverne-
ment des États-Unis d'Amérique.

Le Président,
(Signé) HELGE KLAESTAD.

Le Greffier,
(Signé) J. LOPEZ OLIVAN.
